DETAILED ACTION
Allowable Subject Matter
Claims 14, 15, 19-21, 24, and 36-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are considered to be represented by Fraas et al. (US 5,403,405), Hoenk et al. (US 2016/0273958), Ballif et al. (US 2017/0033250) and Sablon et al. (US 2019/0036473).
While Fraas discloses many of the claimed features, as set forth in the prior Office Action, Fraas does not teach nor render obvious the claimed feature in which the ultrathin reflective layer has a thickness of less than or equal to about 15 nm or the reflected output is in a visible light range with a color selected from the group consisting of red, green, blue, and combinations thereof.
	While Hoenk discloses many of the claimed features, as set forth in the prior Office Action, Hoenk does not teach nor render obvious the claimed feature in which the ultrathin reflective layer comprises silicon or an amorphous silicon material.
	Ballif discloses many of the claimed features including an interference multilayer, where each layer has a different refractive index than the adjacent layer and the materials are chosen from dielectric materials and at least one layer chosen from a list comprising amorphous silicon ([0110]), where alternating layers of a-Si and SiO2 are shown in an example ([0184]), but the reference does not teach nor render obvious the claimed feature of transparent pairs of dielectric materials adjacent to the sides of the ultrathin reflective layer comprising silicon comprising a layer of a dielectric material and another layer of a distinct dielectric material.
	Sablon discloses many of the claimed features including a filter stack comprising layers of dielectric materials with different refractive indices ([0049]) or alternating layers of silicon dioxide and silicon ([0050]), but the reference does not teach nor render obvious the claimed 
	Therefore, the claims were found to be allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721